865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William HOFFMAN, Defendant-Appellant.
No. 88-6014.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1988.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge*.

ORDER

2
Defendant moves for review of the district court's orders which denied his application for bail pending appeal and denied, in part, his application to proceed in forma pauperis in this appeal from convictions on various bank fraud statutes.  We conclude that the district court did not err in denying defendant's application for bail pending appeal.  See 18 U.S.C. Sec. 3143(b) and United States v. Pollard, 778 F.2d 1177 (6th Cir.1985).  Accordingly, that order of the district court is affirmed and defendant is denied release pending appeal.  Likewise, we find no error in the district court's disposition of defendant's motion to proceed in forma pauperis and accordingly, we affirm that order.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation